                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 HALO LABORATORIES LLC, an Arizona
 limited liability company,
                                                                          No. 3:19-cv-01584-YY
                Plaintiff,
         v.                                                              OPINION AND ORDER

 UXTRACT LLC, a Colorado limited
 liability company; COREY GAINES, an
 individual; JAMES TINDALL, an
 individual; AUKAI KING, an individual;
 AZK, LLC, an Oregon limited liability
 company,

                Defendants.


MOSMAN,J.,

       On December 12, 2019, Magistrate Judge Youlee Yim You issued her Findings and

Recommendation ("F&R") [ECF 8], recommending that I dismiss this case without prejudice

because Plaintiff Halo Laboratories LLC ("Halo") is a company, is unrepresented by counsel,

and cannot represent itself. No objections were filed.

                                      LEGAL STANDARD

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those pmiions of the F&R to which no objections are addressed. See


1 - OPINION AND ORDER
Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review of the F &R, I agree with Judge You' s reasoning and conclusions.

Therefore, I ADOPT the F&R [8] as my own opinion. This case is DISMISSED without

prejudice.

       IT IS SO ORDERED.

       DATED this    2-'{ day of January, 2020.



                                                             ~
                                                             u ~
                                                             MICHAEL W. MO           AN




2 - OPINION AND ORDER
